Citation Nr: 0314793	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from April 1966 to October 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO) 
that determined that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a back 
disorder had not been submitted.  Subsequently, by decision 
of the Board in April 2001, it was determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a low back disorder and the 
issue was remanded for further development.  The case is now 
back before the Board.

In January 2001, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for a low back disorder has been obtained 
by the RO.

2.  Any current low back disorder is not shown to be related 
to any in-service occurrence or event.  It is not at least as 
likely as not that any current low back disorder is related 
to the veteran's service or to any in-service occurrence or 
event.  

3.  Arthritis of the lumbar spine was not demonstrated within 
one year from separation from active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.307, 
3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for a low back 
disorder.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed, treatment 
records have been obtained, the veteran has been afforded VA 
examination, and there has been a rating decision and a 
statement of the case and supplemental statements of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters, the statement of the case, and 
the supplemental statement of the case, has been notified as 
to evidence and information necessary to substantiate the 
claim.  The discussions in the rating decision, the statement 
of the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
what evidence he must obtain and which evidence VA would seek 
to obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, a letter specifically addressing the VCAA 
requirements was provided in July 2002.  This letter and 
other letters from the VA provided notification to the 
claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

In this case, the veteran is claiming that he currently has a 
low back disorder that was incurred in service.  The 
competent, credible evidence does not support his contention.  

The veteran's service medical records show that on a service 
enlistment examination in April 1966, no history of back pain 
was reported.  On examination, the veteran's spine was 
clinically evaluated as normal.  An urogram from October 1966 
shows there appeared to be a spina bifida of the first sacral 
segment.  In June 1967 the veteran was seen pursuant to an 
auto accident with multiple abrasions of the back and neck.  
No specific back complaints were noted.  In March 1968, the 
veteran was prescribed Valium for headaches.  On a periodic 
examination in November 1970, the veteran's spine was 
clinically evaluated as normal.  In May 1971, the veteran was 
seen with contusions of the back, forehead, and ribs after 
being in a fight.  No impairment of the musculoskeletal 
system, including the spine, was noted.  On September 19, 
1972, the veteran was seen with complaints of low back 
strain, he had bent over to pick up something the previous 
night and had the onset of pain in the back.  On examination, 
there was tenderness over the lower back.  No other findings 
or complaints were prescribed.  He was prescribed Valium and 
released to duty with a temporary profile change with no 
bending or lifting until September 30, 1972.  On the 
separation examination on September 21, 1972, no history of 
back pain was reported.  The veteran reported that he took 
Valium as needed.  On examination, the veteran's spine was 
clinically evaluated as normal.

Post service in January 1981, the veteran filed a claim for 
service connection for headaches, dizziness, nervousness, 
foot disorder, and finger disorder.  He reported that he had 
last worked in 1980, due to a nervous breakdown.  He had a VA 
examination in April 1981 where the veteran described 
complaints related to the disabilities above.  He related no 
complaints about a back disorder.  Examination of the 
musculoskeletal system did not reflect any references to a 
back disorder.  These and subsequent statements and testimony 
in 1981 to the RO from the veteran regarding his medical 
complaints as well as medical treatment records in 1980 and 
1981 do not show a report of back complaints or 
manifestations of a back disability. 

The first report from the veteran regarding back complaints 
was in August 1989 when the veteran filed his first claim for 
service connection for a back disability.  

Private treatment records from March 1987, show the veteran 
had a CT scan of the lumbar spine of acute lumbar strain.  
The impression was slight bulging of the discs at the L5-S1 
disc space level and no disc herniation.  An MRI from March 
1989 shows degenerative disc disease of the lumbar spine.  
These records do not contain any reference to the history of 
a back disorder, including the date of onset of the symptoms, 
or cause therefore.  Subsequent private and VA treatment 
records show treatment for low back syndrome and 
osteoarthritis of the back with sciatica.  On a VA treatment 
record in January 1998, the veteran reported back trauma in 
1972 and that he fell in 1985.  In March 2001, the veteran 
reported that he injured his back some 30 years previously 
while lifting tires and that he had back pain ever since.  On 
a VA treatment record in August 2002, the veteran reported a 
history of lower back pain that radiated to the legs 
bilaterally, greater on the left since 1979.  

An undated report from Dr. S, a private provider, received in 
October 1990, includes that he had treated the veteran 
between 1972 and 1975 for hypertensive cardio-vascular 
disease with frequent episodes of pneumonia for which the 
veteran was hospitalized.  No mention was made of treatment 
for the back or the presence of a back disorder.  

A statement from a relative of the veteran in November 1997 
includes that this person took care of the veteran at home 
for his back in September 1972 and the veteran was treated by 
Dr. S. and was hospitalized for a painful back episode.

An April 1995 treatment note from the veteran's private 
provider, Dr. K, shows that the veteran reported low back 
pain that started hurting in February 1995.  He had problems 
with the back before and had seen a different doctor at Big 
Stone Gap.  He reported being injured in the service in 1972 
picking up car tires.  In a record in April 1995 to another 
provider, Dr. K indicated that in February 1995, the veteran 
started having pain with radiation down the left leg.  He had 
a history of back pain and he had been seen by Dr. K in the 
early 1970s at Big Stone Gap hospital.

In reports to the veteran's representative in October 1997, 
December 1997, June 1998, and January 2001, Dr. K indicated 
that the veteran had reported that in 1972 while in the 
service, he was lifting a tire and hurt his back, and two 
weeks later, he requested to be discharged from the service.  
At that time he had to be on Valium for two months.  
Subsequently he was seen by Dr. S in 1972 and 1973.  After 
that he was better, however in 1974 he was worse and was 
hospitalized.  The pain had continued on and off.  In 1985, 
he had episodes of back pain with continued pain to the 
current date.  From his clinical standpoint and from his 
history, it appeared that the veteran's back problem was a 
continuum from the original injury.

At the Board hearing in January 2001, the veteran reported 
that he had provided Dr. K with his service medical records, 
which was what Dr. K's opinion was based on.  The veteran 
reported that in service he injured his back by picking up a 
truck tire and felt pain across the low back.  He was seen 
for this and was prescribed Valium.  He reported that his 
back did not bother him while he was on the medication; it 
was subsequently when he started working that he had 
problems.  Post service, he worked at heavy labor, involving 
drilling, and heavy lifting.  He reported that he had not 
worked since 1979.  He reported that he was hospitalized for 
his back by Dr. S in 1973 and 1974 at Big Stone Gap Hospital; 
however, those records were unavailable.  He claimed that, at 
that time, he was put in traction and given shots.  He also 
related incidents where he injured his back after service.   
He additionally was treated at a VA Medical Center in Johnson 
City and Mountain Home, Tennessee.  He reported he was only 
treated by Dr. S at that time.

Following the Board's remand, the RO attempted to secure the 
records of treatment by Drs. K and S. and at Big Stone Gap 
Hospital, in the early 1970s.  The veteran responded that all 
records had been destroyed.  

An October 2002 notation from the Mountain Home, Tennessee VA 
Medical Center shows they had no treatment records for the 
veteran.

On a VA examination in December 2002, the veteran reported 
that his initial symptoms began in September 1972, as a 
result of an injury associated with lifting a heavy tire.  He 
was treated nonoperatively in service and since discharge.  
Following examination, the impression was lumbar spine 
degenerative disc disease associated with nerve root 
impingement.  The examiner noted that the claims file was 
reviewed and "documented service connection was 
identified".  The examiner's opinion was that for rating 
purposes, the "service connected back condition" was the 
cause for the current degenerative disc disease.  

After a thorough review of the record in this case, the Board 
concludes that the competent and/or credible evidence does 
not show that the veteran's current low back disorder is 
related to his service.  The veteran was seen in service in 
June 1967 and May 1971 for contusion and abrasion of the 
back.  However, these superficial injuries did not give rise 
to chronic low back complaints, much less a disability.  He 
was seen once in September 1972 for low back strain; that 
examination revealed only a finding of tenderness.  
Subsequent service separation examination, conducted only two 
days later, revealed no evidence of a back disability.  
Indeed the veteran specifically denied recurrent low back 
pain at that time.  The competent evidence does not show that 
the veteran was seen for or had complaints related to the low 
back until the mid-1980s.  The contemporaneous evidence from 
1980 and 1981 shows that while the veteran had numerous 
complaints of other disabilities, he did not have complaints 
regarding his back nor do these records and statements 
contain any references to a back disorder or treatment 
rendered therefor.  Such stands in contrast to the veteran's 
statements, made pursuant to claims for VA compensation, that 
he developed a chronic back problem in service, and continued 
to experience symptoms thereafter, to include a period of 
hospitalization in the early to mid 1970s.

With respect to the veteran's report that he was treated and 
hospitalized for his back in the early 1970s by Dr. S, the 
report from Dr. S received in 1990 shows the veteran was seen 
for hypertensive cardio-vascular disease and pneumonia and 
was hospitalized for these disabilities.  No reference to a 
back disorder was noted.  

Additionally, while Dr. K indicates that the veteran's 
current back disability is related to the veteran's reported 
history of complaints post service, there is no showing that 
these statements are based on other than the veteran's 
reported history, including that in April 1995.  Dr. K 
initially stated that a different provider treated the 
veteran in the 1970s and later reported that he treated the 
veteran.  However, at the Board hearing, the veteran reports 
he was treated by Dr. S after service and Dr. K more 
recently.  Attempts to secure all of these records have been 
unsuccessful, according to the veteran.  Again, however, the 
more probative evidence in this case is that the veteran did 
not report back related complaints at his separation 
examination, and the back was clinically evaluated as normal 
and pursuant to a claim filed with VA for benefits for 
various disabilities in 1981 including his statements, 
testimony at a hearing, on examination, and on medical 
treatment records no mention was made regarding the back.  
Therefore, the probative value of any current statements from 
Dr. K, based on the veteran's reported history is outweighed 
by the contemporaneous evidence of the service medical 
records and 1980 and 1981 treatment records and VA records.  
See also LeShore v. Brown, 8 Vet. App. 406 (1995) (mere 
transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence).

Further in this regard, at the December 2002 VA examination, 
the veteran reported receiving SSI since 1979 for his back.  
However, on his initial claim for compensation in January 
1981, where no mention was made of low back complaints, the 
veteran reported that he was working and further reported 
that he was not expecting any income from social security or 
supplemental security income.  He also reported at that time 
that he had been off work due to a nervous breakdown.  There 
is no other report that the veteran is in receipt of Social 
Security Administration (SSA) benefits for disability or 
otherwise.  Therefore, there is no need to remand regarding 
SSA records.  See also Holoway v. Brown, 4 Vet. App. 454 
(1993).

Finally, although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In fact, a thorough review of the entire record 
persuades the Board that the veteran's testimony of 
developing a chronic back disability, due to the lifting 
incident in service, is simply not credible, when viewed in 
the context of more than 10 years passing before any back 
complaints or findings were again recorded.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted on a 
direct or presumptive basis for a low back disorder.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

